Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a primary antenna comprising a first array of antenna elements and a positioner, the first array of antenna elements has a first main beam with a horizontal half-power beamwidth along a horizontal axis of the first array and a vertical half-power beamwidth along a vertical axis of the first array, the vertical half-power beamwidth greater than the horizontal half-power beamwidth;  the positioner is rotatably coupled with the first array about at least a first axis and a second axis to point the first main beam at the target satellite;  the first main beam has a first composite half-power beamwidth that is less than or equal to a particular value over a first range of skew angles;  and the first main beam has a second composite half-power beamwidth that is 
Claims 2-24 depend from claim 1 and are included in the allowable subject matter.
Engel et al. (US 2014/0225768), Cordone (US 2014/0225767), and Irvine (US 2014/0145887) are all cited as teaching some elements of the claimed invention including a plurality of first and second antenna arrays, a plurality of satellites, as well as, a plurality of main beams therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.






/AWAT M SALIH/Primary Examiner, Art Unit 2845